           Case 1:19-cv-06782-VEC Document 92 Filed 07/28/20 Page 1 of 4
                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC #:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 7/28/2020
 ------------------------------------------------------------ X
  ERNESTA VILLEGAS, individually and on                       :
  behalf of others similarly situated,                        :
                                                              :
                                              Plaintiff,      : 19-CV-6782 (VEC)
                                                              :
                            -against-                         :      ORDER
                                                              :
  LEX 1751 INC (D/B/A A1                                      :
  LAUNDROMAT), FORTUNE ONE, INC.                              :
  (D/B/A AAA LAUNDROMAT), NEKASA,                             :
  INC. (D/B/A AAA LAUNDROMAT), AAA                            :
  LAUNDRY SERVICES, INC. (D/B/A AAA                           :
  LAUNDROMAT), KLEENER KING GROUP                             :
  INC. (D/B/A AAA LAUNDROMAT),                                :
  FAROOQ IMRAN, ABIDA IMRAN, and                              :
  NEIL KAPRE,
                                                              :
                                                              :
                                              Defendants.
                                                              :
 ------------------------------------------------------------
                                                              X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on July 23, 2020 (Dkt. 91), the Court was notified that through mediation, an

agreement was reached on all issues; and

       WHEREAS this case involves claims brought under the Fair Labor Standards Act

(“FLSA”);

       IT IS HEREBY ORDERED THAT the parties may not dismiss this action with prejudice

unless the settlement agreement has been approved by either the Court or the Department of

Labor (DOL). See Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015).

Accordingly, to the extent the parties wish to dismiss this action with prejudice, they must either

file a joint letter motion requesting that the Court approve the settlement agreement or,

alternatively, provide documentation of the approval by DOL. Any letter motion, along with the

settlement agreement, must be filed on the public docket by August 23, 2020. The letter motion
          Case 1:19-cv-06782-VEC Document 92 Filed 07/28/20 Page 2 of 4




must explain why the proposed settlement is fair and reasonable and should discuss, at a

minimum, the following factors:

       (1) the plaintiff’s range of possible recovery; (2) the extent to which “the settlement
       will enable the parties to avoid anticipated burdens and expenses in establishing
       their respective claims and defenses”; (3) the seriousness of the litigation risks
       faced by the parties; (4) whether “the settlement agreement is the product of arm's-
       length bargaining between experienced counsel”; and (5) the possibility of fraud or
       collusion.

Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012) (quoting Medley v. Am.

Cancer Soc., No. 10-CV-3214, 2010 WL 3000028, at *1 (S.D.N.Y. July 23, 2010)). The letter

must also address whether there is a bona fide dispute as to the number of hours worked or the

amount of compensation due and how much of the proposed settlement plaintiff’s attorney shall

be seeking as fees. See Cheeks, 796 F.3d at 206. Absent special circumstances, the Court will

not approve any settlement agreement that is filed under seal or in redacted form. See id.

       The parties are advised that the Court is unlikely to approve any agreement that contains

a general release or a release of any claims that were not raised in the complaint and are

unrelated to wage-and-hour claims under the FLSA or related state laws. See Flores-Mendieta v.

Bitefood Ltd., No. 15-CV-4997, 2016 WL 1626630, at *2 (S.D.N.Y. Apr. 21, 2016) (“A FLSA

settlement cannot offer the defendant a sweeping release from liability that would ‘waive

practically any possible claim against the defendants, including unknown claims and claims that

have no relationship whatsoever to wage-and-hour issues.’” (quoting Cheeks, 796 F.3d at 206)).

Such releases are generally disfavored, even if mutually applicable to all parties. See Gurung v.

White Way Threading LLC, 226 F. Supp. 3d 226, 229 (S.D.N.Y. 2016) (“The fact that the

general release is styled as mutual . . . does not salvage it, absent a sound explanation for how

this broad release benefits the plaintiff employee.”). If, notwithstanding that admonition, the

parties believe that this case is sufficiently unusual that the Court should consider approving a


                                                  2
         Case 1:19-cv-06782-VEC Document 92 Filed 07/28/20 Page 3 of 4




release that goes beyond wage-and-hour and related labor law claims, the joint motion must

explain why such a settlement term is appropriate in this case. Failure to do so will likely result

in the motion being summarily denied but may also result in sanctions against the attorneys for

failure to comply with this Court’s order.

       The Second Circuit has left open for future decision whether an FLSA case may be

settled without Court or DOL approval and dismissed without prejudice pursuant to Federal Rule

of Civil Procedure 41(a)(1)(A). See id. at 201 n.2 (“[W]e leave for another day the question of

whether parties may settle [FLSA] cases without court approval . . . by entering into a Rule

41(a)(1)(A) stipulation without prejudice.”). If the parties wish to proceed without Court or

DOL approval, they must submit a stipulation pursuant to Federal Rule of Civil Procedure

41(a)(1)(A). Any such stipulation must be filed on the public docket within 30 days and must

be accompanied by an affirmation from Plaintiff’s counsel (1) stating that the Plaintiff(s) have

been clearly advised that the settlement of this case does not preclude them from filing another

lawsuit against the same Defendant(s) and (2) affirming that the settlement agreement does not

contain a release of the Defendant(s). See, e.g., Elfenbein v. Gulf & W. Indus., Inc., 590 F.2d

445, 449 (2d Cir. 1978) (per curiam) (“[A] dismissal without prejudice permits a new action

(assuming the statute of limitations has not run) without regard to Res judicata principles.”

(quoting Rinieri v. News Syndicate Co., 395 F.2d 818, 821 (2d Cir. 1967)). The parties are

warned that this option runs the risk that the case may be reopened in the future.

       If no letter or stipulation is filed by August 23, 2020, a conference shall be held on

August 28, 2020, at 10:00 a.m. in Courtroom 443 of the Thurgood Marshall U.S. Courthouse,

40 Foley Square, New York, New York 10007.




                                                  3
       Case 1:19-cv-06782-VEC Document 92 Filed 07/28/20 Page 4 of 4




SO ORDERED.

Date: July 28, 2020                 _____
                                       _ ________
                                                ___________
                                                          ___________
                                  _________________________________
      New York, NY                        VALERIE CAPR    RONI
                                                     CAPRONI
                                          United States District Judge




                                     4
